Exhibit 10.4
 
WARNING: ANY WRITTEN-IN CORRECTIONS, DELETIONS OR ADDITIONS SHALL VOID THIS
AGREEMENT

 
ADPT CORPORATION
691 South Milpitas Boulevard, Suite 208
Milpitas, California 95035
Tel: (408) 945-8600
Fax: (408) 957-7137

INDEPENDENT CONTRACTOR AGREEMENT

 

Mary Dotz Contractor

 

 

 

 














This Agreement is entered into by and between ADPT Corporation, which includes
its wholly owned subsidiaries ("ADPT"), and the contractor set forth above
("Contractor") as of the date executed by ADPT ("Effective Date").  ADPT agrees
to retain Contractor and Contractor agrees to perform work for ADPT, subject to
the Independent Contractor Agreement Terms and Conditions attached.


CONTRACTOR ACKNOWLEDGES HAVING READ THE TERMS AND CONDITIONS SET FORTH ON THIS
FIRST PAGE AND THE AGREEMENT ATTACHED HERETO, UNDERSTANDS ALL SUCH TERMS AND
CONDITIONS, AND AGREES TO BE BOUND THEREBY.
 

ADPT CORPORATION   MARY DOTZ           By: /s/ JOHN J. QUICKE   By: /s/ MARY
DOTZ           Title: President & CEO   Title: CFO           Effective Date:
June 1, 2011   Date: May 25, 2011  

 
 
 

--------------------------------------------------------------------------------

 
 
INDEPENDENT CONTRACTOR AGREEMENT TERMS AND CONDITIONS
 
1.           RETENTION OF CONTRACTOR
 
1.1           Retention.  ADPT hereby retains Contractor to perform the work
specified in Exhibit A (“Services”) and Contractor hereby accepts such
retention.  Contractor acknowledges that, irrespective of Contractor’s retention
to perform such Services, ADPT may engage other contractors to supply the same
or similar services.
 
1.2           Performance.  Contractor shall perform the Services in a careful,
professional and workmanlike manner and to the best of Contractor’s
ability.  Contractor will determine, in its sole discretion, the manner and
means by which the Services will be performed.  Contractor may choose to perform
the Services, or engage others in addition to or instead of Contractor to
perform the Services.  Contractor shall assign and appropriately supervise such
personnel as are necessary to ensure its timely completion of the Services,
subject to the provisions of Section 2.3.
 
1.3           Employees and Subcontractors.  In the event that others in
addition to Contractor are necessary to complete the Services, Contractor agrees
to assign only qualified and experienced personnel to perform Services, and will
consult with ADPT in connection with such assignment.  Contractor will provide
ADPT with resumes or descriptions of the experience of all personnel assigned to
perform Services upon ADPT’s request.  Prior to assigning any subcontractor,
outside consultant or other third party (collectively, “Subcontractors”) to
perform Services, Contractor will obtain ADPT’s written consent.  The names of
the Subcontractors who will perform the Services must be indicated on Exhibit
B.  Contractor shall remain primarily liable for the performance of such
Services as are delegated to Subcontractors.  Contractor shall be responsible
for payment of all salaries or other compensation or expenses payable or
reimbursable to its employees and Subcontractors.  Contractor shall obtain from
each employee and Subcontractor a written agreement in a form reasonably
acceptable to ADPT, which shall include, among other things, such party’s
agreement to abide by each of the provisions of Sections 3.6, 5 and 6.
 
1.4           Replacement of Employees and Subcontractors.  Contractor shall
inform ADPT prior to implementing any change in personnel.  Contractor shall
promptly replace any employee or Subcontractor assigned to the Project upon
ADPT’s written request.
 
1.5           Independent Contractor.  The parties agree that Contractor,
together with any employees and Subcontractors, is an independent contractor in
the performance of the Services and is not an employee of ADPT.  Contractor, its
employees and Subcontractors are not entitled to participate in any plans,
arrangements, or distributions pertaining to any employee benefits for ADPT’s
employees.  ADPT will make no deductions from any compensation paid to
Contractor for taxes, insurance, bonds or for any other reason.  Nothing herein
or in the performance hereof will imply a partnership, joint venture or
principal and agent relationship between the parties.  Neither party will have
any right, power or authority to create any obligation, express or implied, on
behalf of the other.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           Competition.  Contractor acknowledges that all individuals
assigned to perform Services hereunder could be exposed to certain of ADPT’s
most sensitive and confidential business information.  Therefore, during the
term of this Agreement, and for a period of twelve (12) months thereafter,
Contractor shall not assign any individual responsible for the performance of
Services hereunder to perform services for any firm which ADPT may reasonably
deem to be a competitor of ADPT, unless such services are wholly unrelated to
the Services or unless Contractor first obtains ADPT’s prior written
consent.  The foregoing restriction shall not apply to clerical personnel.
 
1.7           No solicitation.  Each party agrees that, during the term of this
Agreement and for a period of six (6) months thereafter, it will not solicit for
employment any employee of the other party known to the first party solely by
reason of the relationship established by this Agreement.  Nothing herein shall
preclude a public solicitation by either party or solicitation by recruiting
professionals, retained by a party or acting on speculation, and not otherwise
directed to solicit from among the employees of the other.  It shall not be
"solicitation" hereunder for a party to discuss employment with, or to employ,
an employee of the other party who has initiated the inquiry.
 
2.           PERFORMANCE OF THE PROJECT
 
2.1           ADPT Facilities.  ADPT will provide Contractor with reasonable use
of office space, including access to conference rooms, telephones, support staff
and computers, as required for Contractor to perform the Services, as agreed
upon by the parties.  Contractor agrees, while working on ADPT’s premises, to
observe ADPT’s rules and policies relating to security of, access to or use of
ADPT’s premises or any of ADPT’s properties, including proprietary or ADPT
Confidential Information (as that term is defined below).  Contractor shall not
remove any property of ADPT, including any ADPT Confidential Information, from
ADPT's premises without the prior written consent of ADPT.  Contractor will take
all reasonable steps to ensure that its employees and Subcontractors assigned to
the Project comply with the foregoing requirements.  ADPT reserves the right to
immediately remove any employee or Subcontractor of Contractor who does not
abide by the foregoing requirements.
 
2.2           Delivery and Inspection of Deliverables.
 
2.2.1           Inspection.  During the term of this Agreement ADPT may review
the work product specified in Exhibit A (“Deliverables”) then in progress by
Contractor, and the status and quality of such Deliverables.
 
2.2.2           Acceptance.  ADPT will promptly review all Deliverables
delivered by Contractor hereunder, and will use reasonable efforts to inform
Contractor of its acceptance or rejection of each Deliverable within ten (10)
business days.  In the event that ADPT rejects a Deliverable, it shall inform
Contractor of the grounds for such rejection.  Contractor shall then have a
reasonable time, not to exceed fifteen (15) business days, to provide an
acceptable Deliverable.  The parties will negotiate in good faith with respect
to the compensation of Contractor is correcting an unacceptable
Deliverable.  Unless otherwise agreed by the parties, ADPT’s failure to accept a
Deliverable will not extend the time for performance of the Services.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3           Project Delays.  Contractor shall not be responsible for delays to
the extent that they are incurred as a consequence of the actions or
unavailability of ADPT personnel.
 
3.           TERM AND TERMINATION
 
3.1           Term.  This Agreement shall commence on the Effective Date and
shall continue for a period of one (1) year, unless earlier terminated in
accordance with the provisions of this Section 3 or upon mutual agreement of the
parties.  Each Service listed in Exhibit A will commence on the date specified
therein and terminate within the time so indicated.  Both the term of this
Agreement and the term of each Service may be extended by a writing signed by
both parties.
 
3.2           Termination for Cause.  In the event Contractor violates any of
the provisions of this Agreement or fails to perform the Services to ADPT's
satisfaction, at ADPT’s sole option, this Agreement will terminate immediately
upon delivery of ADPT’s written notice to Contractor.
 
3.3           Termination for Convenience.  Either party may terminate this
Agreement by delivering written notice to the other at least five (5) days in
advance of the desired termination date.
 
3.4           Services Phase-Out.  In the event either party provides notice of
termination, Contractor agrees to work with ADPT to achieve a mutually
acceptable phase-out of Services during the remaining term of the Agreement,
which may, at ADPT’s sole option, involve a workload that is increased or
decreased from that set forth in Exhibit A.  Contractor will work with ADPT to
effect a smooth transition of the Services and Deliverables to ADPT or its
designee.
 
3.5           Payment for Services.  In the event of termination of this
Agreement, ADPT shall pay Contractor all accrued but unpaid compensation for
Services rendered through the termination date and shall reimburse Contractor
for all expenses properly budgeted, incurred and documented in accordance with
the provisions of Section 4.2, each in accordance with the payment terms of this
Agreement.
 
3.6           Return of Material; Documentation.  Upon termination of this
Agreement for any reason, Contractor shall promptly return to ADPT (i) all
records, materials, equipment, drawings and documents which are owned, leased or
licensed by ADPT; and (ii) any data of any nature pertaining to or incorporating
any ADPT Confidential Information, including any copies thereof, regardless of
when obtained by or made available to Contractor.  Additionally, Contractor
shall prepare and submit such documentation as may be necessary to evidence the
results of the Services and the progress of Contractor in the performance of the
Services.
 
 
4

--------------------------------------------------------------------------------

 
 
3.7           Survival.  The termination of this Agreement for any reason shall
not terminate the obligations or liabilities of the parties under Sections 1.6,
1.7, 3.4, 3.5, 3.6, 4, 5, 6, 7, 8 and 9 and the applicable portions of Section
10 below, and under this Section 3.7, each of which shall survive any such
termination.
 
4.           COMPENSATION.
 
4.1           Basic Compensation.  As full compensation for the performance of
the Services, and all other obligations of Contractor hereunder, Contractor
shall invoice ADPT according to the schedule set forth in Exhibit A and ADPT
shall pay such invoices within thirty (30) days of receipt of invoice.
 
4.2           Expense Reimbursement.  ADPT shall reimburse Contractor for all
reasonable expenses incurred in connection with the performance of Services that
have been approved in advance by ADPT.  Reimbursable expenses shall be invoiced
to ADPT on a monthly basis, together with all supporting documentation required
by ADPT, and ADPT shall pay such invoices within thirty (30) days of receipt of
invoice.  All such expenses shall be billed at Contractor’s actual out-of-pocket
cost, without surcharge.
 
4.3           Taxes.  Contractor shall be solely responsible for withholding and
paying for its employees and Subcontractors all applicable payroll taxes and
contributions, including, without limitation, federal, state and local income
taxes, FICA, FUTA and state unemployment, workers’ compensation and disability
insurance.
 
5.           CONFIDENTIALITY
 
5.1           Confidentiality of ADPT Information.  Contractor agrees to keep
confidential and not to disclose or make any unauthorized use of any trade
secrets, confidential information, knowledge, data or other information of ADPT
relating to products, research and development activities, processes, software
concepts, know-how, designs, test data, customer lists, business plans,
marketing plans and strategies, and pricing strategies or other subject matter
pertaining to any business or research of ADPT, or any of ADPT’s clients,
customers, consultants, licensees or affiliates, or which Contractor knows or
has reason to know is considered confidential by ADPT (collectively referred to
herein as “ADPT Confidential Information”), which Contractor may have produced,
obtained, learned or otherwise acquired during the course of rendering the
Services.  Contractor’s duty to maintain such ADPT Confidential Information in
confidence hereunder shall survive the termination of this Agreement for a
period of five (5) years.  Contractor agrees to use such ADPT Confidential
Information solely in connection with the performance of Services and for no
other purpose.  ADPT Confidential Information shall not include information
which:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           is or becomes publicly available without breach of this Agreement
by Contractor;
 
(b)           is rightfully received by Contractor from a third party not under
an obligation of confidence to ADPT with respect thereto;
 
(c)           was known to Contractor prior to the disclosure by ADPT, as
evidenced by its written books and records;
 
(d)           is independently developed by Contractor without the use of ADPT
Confidential Information and without the use of individuals exposed to the ADPT
Confidential Information; or
 
(e)           is disclosed pursuant to the requirement of a governmental agency
or operation of law, provided that Contractor is obligated to use reasonable
efforts to prevent disclosure under such circumstances and to provide five (5)
business days notice to ADPT prior to such disclosure.
 
5.2           Confidentiality of Contractor Information.  ADPT agrees to keep
confidential and not to disclose or make any unauthorized use of any trade
secrets, confidential information, knowledge, data or other information of
Contractor relating to processes, software, concepts and know-how and which is
either marked as confidential or, if disclosed verbally, followed with a written
statement of confidentiality within ten (10) business days of the date of
disclosure (collectively referred to herein as “Contractor Confidential
Information”) which ADPT obtains, learns or otherwise acquires as a consequence
of Contractor’s performance of Services.  ADPT’s duty to maintain such
Contractor Confidential Information in confidence hereunder shall survive the
termination of this Agreement for a period of five (5) years.  ADPT agrees to
use such Contractor Confidential Information solely in connection with the
performance of the Services and its use of the Deliverables and for no other
purpose.  Contractor Confidential Information shall not include information
which:
 
(a)           is or becomes publicly available without breach of this Agreement
by ADPT;
 
(b)           is rightfully received by ADPT from a third party not under an
obligation of confidence to Contractor with respect thereto;
 
(c)           was known to ADPT prior to the disclosure by Contractor;
 
(d)           is independently developed by ADPT without the use of Contractor
Confidential Information; or
 
(e)           is disclosed pursuant to the requirement of a governmental agency
or operation of law, provided that ADPT is obligated to use reasonable efforts
to prevent disclosure under such circumstances and to provide five (5) business
days notice to Contractor prior to such disclosure.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3           Other Obligations.  Contractor acknowledges that ADPT from time to
time may have agreements with third parties that impose obligations or
restrictions on ADPT regarding inventions or creative works made during the
course of work thereunder or regarding the confidential nature of such
work.  Contractor agrees to be bound by all such obligations and restrictions,
of which Contractor is informed, and to take all action necessary to discharge
the obligations of ADPT thereunder upon notice of same from ADPT.
 
6.           OWNERSHIP
 
6.1           Pre-existing Works.  Contractor shall own all right title and
interest, including all intellectual property rights, in and to its pre-existing
works identified in Exhibit B (“Pre-existing Works”).  Contractor hereby grants
to ADPT a worldwide, irrevocable, perpetual, fully-paid license, with rights to
sublicense and to authorize the granting of further sublicenses, to make, have
made, use, execute, reproduce, display, perform, sell and otherwise distribute
all Pre-existing Works incorporated in the Deliverables, or the results of the
Services and to create derivatives, upgrades and enhancements of the foregoing.
 
6.2           Third Party Material.  Contractor shall not incorporate any
materials owned by a third party (“Third Party Materials”) in a Deliverable
unless (a) such Third Party Material is identified in Exhibit B, and (b)
Contractor has sufficient authority to grant, and does grant, ADPT a worldwide,
irrevocable, perpetual, fully-paid license, with rights to sublicense and to
authorize the granting of further sublicenses, to make, have made, use, execute,
reproduce, display, perform, sell and otherwise distribute all Third Party
Materials incorporated in the Deliverables, or the results of the Services and
to create derivatives, upgrades and enhancements of the foregoing.
 
6.3           Deliverables.  ADPT shall own all right, title, and interest,
including all intellectual property rights, in and to the Deliverables,
including all inventions related thereto, except for Pre-existing Works and
Third Party Material.  Contractor hereby assigns and transfers to ADPT in
perpetuity all of Contractor’s worldwide rights, title and interest in and to
the Deliverables, including, but not limited to, all patent rights, copyrights,
mask rights, trade secret rights and other intellectual property rights therein.
 
6.4           Further Assurances.  Contractor agrees to execute such patent,
copyright and other documents of assignment, transfer or registration, and to
provide such other assistance as ADPT may reasonably request, at ADPT’s expense,
in order to assist ADPT in obtaining, perfecting, evidencing or protecting its
rights in the Deliverables.
 
6.5           Maintenance of Records.  Contractor agrees to keep and maintain
adequate and current written records of the development and progress of all
Deliverables (in the form of notes, sketches, drawings and as may be specified
by ADPT), which records shall be available to and remain the sole property of
ADPT at all times.
 
 
7

--------------------------------------------------------------------------------

 
 
7.           INDEMNITIES
 
7.1           Intellectual Property.  Contractor agrees to defend, indemnify and
hold ADPT harmless from any and all claims, actions, damages, liabilities, costs
and expenses, including reasonable attorneys’ fees and expenses, arising out of
any third party claim that any of the Deliverables or other materials provided
to ADPT by Contractor hereunder misappropriates any trade secret, or infringes
any copyright, mask rights or other intellectual property rights of any third
party.
 
7.2           Negligent Conduct.  Contractor agrees to indemnify and hold ADPT
harmless from and against any and all liabilities, obligations and expenses that
ADPT may incur arising as a consequence of damage to or loss or destruction of
any real or tangible personal property and resulting from the negligent conduct
of Contractor, its employees or Subcontractors, in the performance of this
Agreement.
 
7.3           Condition to Indemnification.  When seeking indemnification
pursuant to this Section 7, ADPT shall give prompt notice upon learning of a
situation giving rise to such claim for indemnity, and will reasonably cooperate
with Contractor in the defense of such claim.
 
8.           WARRANTIES AND DISCLAIMERS
 
8.1           Originality.  Contractor represents and warrants the originality
of the Deliverables provided to ADPT under this Agreement and that no portion of
such Deliverables, or their use, execution, reproduction, display, performance
or distribution, will misappropriate any trade secret, infringe any copyright or
mask rights, or knowingly infringe any patent of any third party.
 
8.2           Title and Interest.  Contractor represents and warrants that it
has the title and interest to transfer all licenses granted pursuant to this
agreement.
 
8.3           Deliverable Compliance.  Contractor represents and warrants that
the Deliverables provided hereunder will comply to the material requirement of
Exhibit A.
 
8.4           Services.  Contractor warrants that the performance of the
Services will meet the standards set forth in Section 1.3.
 
8.5           Authorization.  Each party warrants that it has the right to enter
into this Agreement and that there exist no prior commitments or other
obligations that prevent such party from making all of the grants and
undertakings provided for in this Agreement.
 
8.6           DISCLAIMER.  EXCEPT AS EXPRESSLY WARRANTED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
DELIVERABLES OR ANY OTHER ITEM PROVIDED UNDER THIS AGREEMENT, AND EXPRESSLY
DISCLAIMS THE IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE AND
MERCHANTABILITY WITH RESPECT TO ALL SUCH ITEMS.
 
 
8

--------------------------------------------------------------------------------

 
 
9.           LIMITATION OF LIABILITY.  EXCEPT AS PROVIDED IN SECTION 7, IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INCIDENTAL, CONSEQUENTIAL OR
INDIRECT DAMAGES, INCLUDING BUT NOT LIMITED TO LOST PROFITS, ARISING AS A
CONSEQUENCE OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
10.           MISCELLANEOUS
 
10.1           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be by given by personal delivery or by nationally
recognized overnight courier service, or by registered or certified U.S. mail
with postage prepaid.  Notices delivered by personal delivery or by courier
service shall be effective upon receipt.  Notices sent by registered or
certified U.S. mail shall be effective three business days after the date of
mailing.
 
10.2           Successors and Assigns.  The rights and benefits of this
Agreement will inure to the benefit of, and be enforceable by, ADPT's successors
and assigns.  Except as provided herein, Contractor’s rights and obligations
under this Agreement may only be assigned with the prior written consent of
ADPT.
 
10.3           Further Actions.  Both parties agree to execute any additional
documents and take such further action as may be reasonably necessary to carry
out the purposes of this Agreement.
 
10.4           Injunctive Relief.  In addition to any of the other remedies
available to ADPT, Contractor agrees that ADPT shall be entitled to a decree of
specific performance or an injunction restraining violations or compelling
actions with respect to Sections 5.1 or 6 of this Agreement.  No remedy provided
herein is intended to be exclusive of any other remedy, and each and every
remedy will be cumulative and will be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity.
 
10.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of California.
 
10.6           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions will continue in full force and effect.
 
10.7           No Continuation of Service.  Nothing contained herein will confer
upon Contractor any right to continue to render services to ADPT (including the
Services) or to become employed by ADPT, and ADPT reserves all rights to
terminate Contractor’s services (including the Services) in accordance with
Section 3 above, for any reason whatsoever, with or without cause.
 
 
9

--------------------------------------------------------------------------------

 
 
10.8           Arbitration.  Any controversy or claim arising out of or relating
to the Agreement, or the breach thereof, will be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association ("AAA"), as modified below.
 
(a)           Contractor or ADPT will initiate arbitration by filing a demand at
the San Francisco, California, Regional Office of the AAA.
 
(b)           Unless the parties can agree on one arbitrator, disputes will be
heard and determined by a panel of three arbitrators.  One party arbitrator will
be appointed by each party to serve on the panel.  One neutral arbitrator will
be appointed by the AAA.
 
(c)           Any party to an arbitration may petition the court in the state in
which the arbitration was held to confirm, correct or vacate the award on the
grounds stated in the Federal Arbitration Act.
 
(d)           Nothing in this Agreement will prevent ADPT from seeking
injunctive relief against Contractor (and its employees and sub-contractors)
from any judicial or administrative authority pending the resolution of a
dispute or controversy by arbitration.
 
e)           The prevailing party will be entitled to an award of costs and
attorney's fees incurred in connection with any such controversy or claim.
 
10.9           Waivers.  No waiver of any provision of this Agreement or any
rights or obligations of any party hereunder will be effective, except pursuant
to a written instrument signed by the party or parties waiving compliance, and
any such waiver will be effective only in the specific instance and for the
specific purpose stated in such writing.
 
10.10           Counterparts.  This Agreement may be executed in one or more
counterparts each of which will be an original and all of which together will
constitute one and the same instrument.
 
10.11           Entire Agreement.  This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and supersedes all prior and contemporaneous written or oral communications or
agreements between ADPT and Contractor regarding the subject matter
hereof.  This Agreement may be amended only by written agreement between ADPT
and Contractor.  In the event there are conflicts or inconsistencies between the
terms and conditions of this Agreement and any Exhibits attached hereto, this
Agreement shall prevail.
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Services Definition and Schedule
 
(a)
Commencement Date:
June 1, 2011
 
(b)
Anticipated Ending Date (may not exceed the term of this Agreement):
August 31, 2011
 
(c)
Name of ADPT’s Project Manager(s):
Assistant Controller, Controller, CFO or CEO
 
(d)
Names of employees/consultants approved and their hourly rate(s):
Mary Dotz       $ 400.00 per hour
 
(e)
Terms and Form of Total Compensation
Payable by: time     project     other  X
Description:
 
Contractor shall receive a fee of $18,000 per month for consulting services as
indicated below in item (f). Consulting services shall not exceed 40 hours per
month. If services exceed 40 hours in any month, contactor shall be compensated
in addition to a flat fee of $18,000 per month at a rate of $400.00 per hour for
time in excess of 40 hours per month. If ADPT terminates this agreement for
convenience, as stipulated in Section 3.3, prior to the anticipated end date,
ADPT shall pay Contractor a fee of $18,000 per month through the end of the then
current monthly period offered in this agreement. Contractor shall receive
payment within twenty (20) days of receipt of early termination of this
agreement.
 
 
If you are paid on acceptance of milestones
    check here _______
and see Milestone Delivery Payment Chart attached to this Project Schedule and
incorporated herein by this reference.
 
(f)
Services Description and Deliverables (attach details, including description of
work product or product specification, if applicable, milestones and time
schedule, all of which are incorporated herein by this reference).
 
Perform services related to cross-training the role of Chief Financial Officer.
Additional duties may be added as jointly agreed upon by Contractor and Project
Manager.

 
 
ATTACH ANY ADDITIONAL STATEMENT OF WORK, WHICH IS INCORPORATED INTO THIS
AGREEMENT.


 
11

--------------------------------------------------------------------------------

 


Exhibit B


Pre-Existing Works


Third Party Material


Sub-Contractors
 
N/A
 
 
12